Citation Nr: 0624521	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  00-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, with meniscal tear of the left knee.

2.  Entitlement to service connection for a lumbar spine 
disability with arthritis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964, from December 1964 to December 1967 and from 
February to May 1991.  He also served with the National Guard 
from September 1979 to March 1993.  He had periods of active 
duty for training during that time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for degenerative joint disease of the 
knees, a lumbar spine disability with arthritis, tinnitus, 
bilateral hearing loss and PTSD.  When this case was 
previously before the Board in October 2003, it was remanded 
for additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.  

The issue of entitlement to service connection for disc 
disease of the cervical spine, with arthritis, was before the 
Board in October 2003.  By rating action dated in December 
2004, the RO granted service connection for degenerative 
joint disease of the cervical spine.  Accordingly, this 
decision is limited to the issues set forth on the cover 
page.

With respect to the claim for service connection for PTSD, 
the Board notes that in the statement of the case issued in 
October 2000, the RO phrased the issue as service connection 
for vascular dementia, claimed as PTSD.  However, during the 
hearing before the undersigned in April 2001, the veteran 
stated that he sought service connection solely for PTSD.  
Thus, the Board has recharacterized it as set forth on the 
cover page.


FINDINGS OF FACT

1.  Degenerative joint disease of the knees was not present 
during service or within one year thereafter, and there is no 
clinical evidence showing that it is related to active 
service or active duty for training.

2.  The veteran's preexisting low back disability did not 
increase in severity during active service or active duty for 
training.

3.  The veteran was awarded the Combat Infantryman Badge and 
was exposed to acoustic trauma in service.

4.  The veteran's bilateral hearing loss had its onset in 
service.

5.  The veteran's tinnitus is related to his in-service noise 
exposure.

6.  PTSD has not been demonstrated following service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service or active duty for 
training, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

2.  A lumbar spine with arthritis was not incurred in or 
aggravated by active service or active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.385 (2005). 

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 1154 (West 2002).

5.  PTSD was not incurred in or aggravated by active service 
or active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection for 
degenerative joint disease of the knees, a lumbar spine 
disability and PTSD, any question as to the appropriate 
effective date to be assigned is rendered moot.  In light of 
the decision in this case to grant service connection for 
bilateral hearing loss and for tinnitus, inasmuch as the 
veteran will be provided the applicable law as to the 
assignment of a disability rating and an effective date, if 
he expresses disagreement with such assignment by the RO 
rating action that effectuates this decision, no prejudice to 
the veteran will result from the Board's adjudication of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim for service connection, the issues 
were readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of the claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains some 
service medical records, to include National Guard records, 
private medical records, and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record.  
The Board finds nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.

The Board notes that this is a rebuilt claims folder.  

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

	I.  Degenerative joint disease of the knees

The evidence supporting the veteran's claim consists of his 
statements and medical findings demonstrating he has 
degenerative joint disease of the knees.  During the hearing 
before the undersigned in April 2001, the veteran asserted 
that he injured his knees while on active duty for training 
in 1988 or 1989.  He claimed that he had a bad landing 
following a parachute jump and the he received ice, but no 
other treatment for swelling of the knees.  He alleged that 
he did not have much difficulty after a few days of rest.  He 
maintained that he subsequently sought treatment from a 
private physician in 1992 and that due to his right knee 
problems, he developed similar symptoms in his left knee in 
1993.  He acknowledged that since he did not receive medical 
treatment at that time of the injury, there were no medical 
records.  Following a VA examination in July 1999, the 
pertinent diagnosis was degenerative joint disease of the 
knees.

The evidence against the veteran's claim includes the 
available service medical records and post-service medical 
records.  While not complete, there is nothing in the service 
medical records that are of record that indicate the veteran 
sustained an injury during active service or active duty for 
training.  Private medical records disclose that the veteran 
was seen in March 1995 for complaints referable to the knees.  
At that time, he related that he had been laying carpet.  It 
is significant to point out that on the VA joints examination 
in July 1999, the veteran stated that he began to have right 
knee pain in 1995, following service.  He related a history 
of arthroscopies in each knee after service.  He denied any 
known history of an injury.  The evidence supporting the 
veteran's allegations that his current bilateral knee 
disabilities are related to service are of limited probative 
value.  Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes that the veteran's history 
reported at the time of the July 1999 VA examination, 
specifically that he first had knee problems following 
service, is of greater probative than the allegations 
regarding the onset of his knee problems as being during 
service and, in conjunction with the medical evidence of 
record showing no knee complaints or injuries in service, 
weighs heavily against his claim for service connection.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
degenerative joint disease of the knees.

	II.  A lumbar spine disability with arthritis 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The evidence supporting the veteran's claim that his lumbar 
spine disability was aggravated by service consists 
essentially of his statements.  In this regard, the Board 
notes that during the April 2001 hearing, the veteran 
conceded that he had undergone surgery for his low back in 
1970, while a civilian, and that it was due to a civilian 
injury.  Private medical records confirm that the veteran was 
hospitalized in September 1970 and that a laminectomy was 
performed.  At the hearing, the veteran asserted that he 
injured the low back on active duty for training when the 
truck in which he was riding hit a bump.  He claimed that he 
received treatment for it and that he was given muscle 
relaxants.  He stated that this injury was in approximately 
1984 or 1985.

The evidence against the veteran's claim includes the 
available service medical records and post-service medical 
records.  The Board observes that an examination for 
enlistment in the National Guard in September 1979 showed 
that he had undergone a laminectomy in "1971."  Thus, the 
presumption of soundness at entrance in not applicable.  The 
question still remains whether his preexisting low back 
disability increased in severity during service.  Although 
the veteran claimed that the injury he sustained to his low 
back on active duty for training was in the mid 1980's, a 
report of medical history for the National Guard in September 
1988 revealed that the veteran denied recurrent back pain.  
It was indicated that he was status post surgery to the 
lumbar spine for a pinched nerve.  The fact remains that 
there is no objective evidence that the veteran complained of 
or received any treatment for his low back due to an injury 
on active duty for training, or during his period of active 
duty from February 1991 to May 1991.  

Following the July 1999 VA examination of the joints, the 
examiner indicated that the veteran had low back pain and 
lumbar spine disc disease and osteoarthritis of the lumbar 
spine.  He related that the veteran had a laminectomy in 
"1971" and that he continued to have low back pain.  He 
opined that the veteran's condition was moderate to severe.  
In sum, there is no clinical evidence that the veteran's 
preexisting low back disability increased in severity in 
service.  There is no evidence of any in-service injury or 
treatment for any low back problems.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for a low back 
disability.

	III.  Bilateral hearing loss and tinnitus 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss. 

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The evidence supporting the veteran's claim includes the 
findings on various examinations conducted for the National 
Guard, the available service medical records and the report 
of a VA examination in July 1999.  Audiometric tests 
conducted on examinations for the National Guard reflect 
abnormal hearing.  A reference audiogram in February 1991, 
during the veteran's period of active duty, was abnormal and 
there is a notation that the veteran was routinely exposed to 
hazardous noise.  On the VA audiometric examination in July 
1999, the veteran reported a history of noise exposure, both 
while on active duty and during his periods of active duty 
for training.  The examiner related that she reviewed the 
claims folder and noted that audiograms through 1982 showed 
that the veteran's hearing was within normal limits.  She 
added that a 1985 audiogram disclosed a mild high frequency 
sensorineural hearing loss bilaterally.  She indicated that a 
September 1988 audiogram revealed a mild to moderate hearing 
loss.  

During the July 1999 VA examination, the veteran related that 
he had noise exposure during service, to include mortar and 
artillery fire.  The Board emphasizes that this is consistent 
with the fact that he was awarded the Combat Infantryman 
Badge.  The audiometric test in July 1999 confirmed that the 
veteran has a bilateral hearing loss disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports the claim for service connection for 
bilateral hearing loss.  

In addition, on the July 1999 VA audiometric examination, the 
veteran asserted that he first became aware of tinnitus in 
1992.  It is significant to point out, however, that the 
examiner opined that the veteran's tinnitus was most like a 
secondary symptom of his bilateral high frequency 
sensorineural hearing loss.  In the absence of any evidence 
to the contrary, the Board finds that service connection is 
warranted for tinnitus.

	IV.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence supporting the veteran's claim includes his 
statements that he has PTSD and the fact that he received the 
Combat Infantryman Badge.  During the hearing in April 2001, 
the veteran testified that he began having emotional problems 
in February 1991.  He claimed that he has difficulty coping 
with people.  

The evidence against the veteran's claim consists of the 
findings of the VA psychiatric examination conducted in July 
1999.  The Board acknowledges that the veteran described 
several stressors and that he was awarded the Combat 
Infantryman Badge.  It is significant to point out, however, 
that following the examination, the diagnosis was vascular 
dementia with behavioral disturbance.  The examiner 
specifically commented that the examination did not show any 
particular symptoms suggesting PTSD.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  
Accordingly, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD.


ORDER

Service connection for degenerative joint disease of the 
knees, a lumbar spine with arthritis and for PTSD is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


